Exhibit 10.1

FIRST AMENDMENT (the “First Amendment”), dated as of October 31, 2014, between
ZIMMER K.K. (the “Borrower”) and SUMITOMO MITSUI BANKING CORPORATION (the
“Bank”), to the Term Loan Agreement dated as of May 24, 2012 (the “Agreement”)
between the Borrower and the Bank.

W I T N E S S E T H

The Borrower and the Bank wish to amend the Agreement to extend the Maturity
Date. Unless otherwise defined in this First Amendment, capitalized terms used
herein shall have the meanings ascribed to such terms in the Agreement.

Accordingly, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Amendment. In Section 1.01 of the Agreement (captioned, “Defined
Terms”), the defined term “Maturity Date” is hereby amended and restated in its
entirety to read as follows:

“Maturity Date” means May 31, 2018.

Section 2. Effectiveness. Conditioned on the truth and accuracy of the
representations made in Section 3 hereof, this First Amendment shall become
effective as of the date hereof when the Bank shall have received a copy of this
First Amendment, duly executed by Borrower.

Section 3. Representations. The Borrower reaffirms the representations and
warranties in the Agreement as made as of the date hereof and confirms that both
before and after giving effect to this First Amendment there is and will be no
Event of Default under the Agreement. The Borrower makes the representations and
warranties in the Agreement with respect to its execution and delivery as to the
execution and delivery of this First Amendment.

Section 4. Ratification. The Agreement shall remain in full force and effect in
its original form, without novation, when this First Amendment shall become
effective except as the Agreement is specifically amended by the terms of this
First Amendment.

Section 5. Cross-references. Upon the effectiveness of this First Amendment, any
reference to the Agreement shall mean the Agreement as amended hereby.

Section 6. Governing Law. This First Amendment shall be considered an agreement
under the laws in effect in the State of New York and for all purposes shall be
construed in accordance with such laws without giving effect to the conflict of
laws provisions contained therein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

 

ZIMMER K.K. By:       /s/ Kazuya Ogawa   Name:   Kazuya Ogawa   Title:  
President and Representative Director SUMITOMO MITSUI BANKING CORPORATION By:  
    /s/ David Kee   Name:   David Kee   Title:   Managing Director

 

- 2 -